DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a processor configured to identify at least one set of resources …; the transceiver configured to receive a signal …, the processor is further configured to identify a sequence … in claim 1; the processor is further configured to: determine …, identify that the initial condition …, and identify that the initial condition … in claim 2; the transceiver is further configured to receive … and the processor is further configured to identify … 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-5, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2019/0090193, relying on provisional applications 62/559,356 and 62/585,430) in view of Kwak et al. (US 2019/0044761, relying on provisional applications 62/556,976 and 62/567,022) and Kim et al. (US 2020/0383084, relying on the provisional application 62/480,556).
Regarding Claim 1, Liu teaches a user equipment (UE) ([0051] UE) in a wireless communication system ([0051] LTE network or some other wireless network, such as a 5G network), the UE comprising:
a processor ([0017] one or more processors; [0129] processor 906) configured to identify at least one set of resources configured for the UE ([0060] access to the air 
a transceiver ([0129] transceiver 910) operably connected to the processor ([0129] the processing system 902 may be coupled to a transceiver 910), the transceiver configured to receive a signal over a downlink channel ([0066] At UE 120, antennas 252a through 252r may receive the downlink signals from BS 110),
wherein the processor is further configured to identify a sequence from the received signal based on the identified set of resources ([0078] In the time-domain, the same wakeup signal sequence is repeated over subframes so that UEs use same local wakeup signal sequence for correlation per subframe with less searching complexity, rather than changing the different sequences if the SFN changes during the wakeup signal duration; [0089] the wakeup signal may be mapped to particular resources),
wherein when the signal is a wakeup signal (WUS) associated with a paging occasion (PO) ([0094] The UE 120 may select a technique … based at least in part on parameters and/or operating conditions of the UE 120. … include a discontinuous reception (DRX) cycle configuration of the UE, an extended DRX (eDRX) cycle of the UE 120, a probability of encountering a paging occasion, ... In this way, the UE 120 may determine a technique based at least in part on resource availability and/or operating conditions of the UE 120, which improves efficiency of the wakeup signaling process; [0096] the UE 120 may monitor for a subsequent communication according to                         
                            w
                            
                                
                                    m
                                
                            
                            =
                            c
                            1
                            (
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                            )
                            ∙
                            c
                            2
                            (
                            n
                            )
                            ∙
                            c
                            3
                            (
                            m
                            )
                        
                    , and wherein:
                        
                            c
                            1
                            (
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                            )
                        
                     is the scrambling sequence constructed from a pseudo-noise (PN) sequence ([0141] the time-domain scrambling may be based at least in part on a pseudorandom noise (PN) sequence. For example, the PN sequence may be based at least in part on at least one of a cell identifier or a time index), 
                        
                            c
                            2
                            (
                            n
                            )
                        
                     is derived from a length-131 ZC-sequence, where                         
                            c
                            2
                            
                                
                                    n
                                
                            
                            =
                             
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            π
                                            μ
                                            n
                                            (
                                            n
                                            +
                                            1
                                            )
                                        
                                        
                                            131
                                        
                                    
                                
                            
                        
                    , n = m mod 131, μ is a root of the length-131 ZC-sequence ([0073] the wakeup signal is a ZC sequence with cyclic shift, further scrambled by a cover code, which may be determined based at least in part on the following:
                 
                    d
                    (
                    n
                    )
                    =
                    b
                    (
                    m
                    )
                    
                        
                            e
                        
                        
                            -
                            j
                            2
                            π
                            θ
                        
                    
                    
                        
                            f
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            -
                            j
                            
                                
                                    π
                                    μ
                                    n
                                    '
                                    (
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                    +
                                    1
                                    )
                                
                                
                                    131
                                
                            
                        
                    
                
              
  n = 0, 1, …, 131; n’ = n mod 131; m = n mod 127
 u = NIDcell mod 126 + 3), and
                        
                            c
                            3
                            
                                
                                    m
                                
                            
                            =
                             
                            
                                
                                    e
                                
                                
                                    2
                                    π
                                    θ
                                    m
                                
                            
                        
                     , where θ is a phase shift ([0073] the wakeup signal is a ZC sequence with cyclic shift, further scrambled by a cover code, which may be determined based at least in part on the following:
                 
                    d
                    (
                    n
                    )
                    =
                    b
                    (
                    m
                    )
                    
                        
                            e
                        
                        
                            -
                            j
                            2
                            π
                            θ
                        
                    
                    
                        
                            f
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            -
                            j
                            
                                
                                    π
                                    μ
                                    n
                                    '
                                    (
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                    +
                                    1
                                    )
                                
                                
                                    131
                                
                            
                        
                    
                
              
  n = 0, 1, …, 131; n’ = n mod 131; m = n mod 127
 u = NIDcell mod 126 + 3
f is a phase shift).
However, Liu does not teach a pseudo-noise (PN) sequence with an initial condition that includes at least a nonlinear term such that a * (NIDNcell + 1) (It + 1), where NIDNcell is an identity of a cell, It is determined based on a frame index and a slot index of the PO, and a is a predetermined constant.
In an analogous art, Kwak teaches a pseudo-noise (PN) sequence with an initial condition that includes at least a nonlinear term such that a * (NIDNcell + 1) (It + 1), where NIDNcell is an identity of a cell, and a is a predetermined constant ([0061] An example of the jointly non -linear component of the initialization value is a multiplication of an OFDM symbol index within a radio frame and a cell-ID in a PRS, e.g., (14*(ns+1)+l+1)*(2*NIDcell+1); [0112] The time-varying component may potentially be a multiplication of the cell-ID and the OFDM symbol index within radio frame, e.g., (14*(ns+1)+l+1) *(2NIDcell+1). The non-time-varying component may potentially be the cell-ID; [0114] The first M-sequence of the PN sequence may be initialized by a parameter component which may be (14*(ns+1)+l+1)*(2*NIDcell +1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Liu’s method so that using the jointly non-linear component of a non-time-relative parameter and a time-relative parameter during the initialization process may ensure randomization between two PN sequences over different time instances (Kwak [0114]). Moreover, it can provide randomization of the high partial cross correlation effect 
The combination of Liu and Kwak does not teach It is determined based on a frame index and a slot index of the PO.
In an analogous art, Kim teaches It is determined based on a frame index and a slot index of the PO ([0102] a PI may be a function of a subframe or slot index of a PO, an SFN or PF index, a P-RNTI and a UE ID, or a UE ID group or beam ID, and the UE attempts to detect the PI by deriving the PI from a function of the UE ID (UE ID group or beam ID) assigned to the UE, the P-RNTI, and a time of receiving the PO).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Liu’s method so that wakeup signals and paging signals can be efficiently received and decoded by the UEs according to the frame number and the slot index. Moreover, UE power consumption can be reduced by combining the wakeup signal and the paging mechanism.

Regarding Claim 3, the combination of Liu, Kwak and Kim, specifically Liu teaches the transceiver is further configured to receive a UE group ID for the WUS; and the processor is further configured to identify that the phase shift, θ, is based on the UE group ID, NIDUEgroup such that θ = c * (NIDUEgroup + 1), where c is a predetermined constant ([0074] the cyclic shift may indicate at least a portion of the UE group identifier and/or at least a portion of the cell identity based at least in part on a cyclic shift. For example, the UE 120 may determine the cyclic shift using …; [0103] a cyclic shift of the 

Regarding Claim 4, the combination of Liu, Kwak and Kim, specifically Liu teaches the root is determined based on a cell identity and given by u = (NIDNcell mod 126) + 3, where NIDNcell is the cell identity ([0073] u = NIDNcell mod 126 + 3).

Regarding Claim 5, Liu teaches the WUS is mapped into configured resource elements (REs) excluding REs for a physical downlink control channel (PDCCH) or cell-specific reference signal (CRS) ([0089] the wakeup signal may puncture resource elements reserved for a cell-specific reference signal (CRS), a narrowband reference signal (NRS), and/or the like. More particularly, the wakeup signal may puncture REs for the CRS on all antenna ports).
However, Liu does not teach WUS is mapped in order of frequency and time.
In an analogous art, Kwak teaches WUS is mapped in order of frequency and time ([0136] the PN sequence may be mapped in a frequency-first and time-second order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Liu’s method in order to reduce the system latency.


identify at least one set of resources for a user equipment (UE) ([0060] access to the air interface may be scheduled, wherein a scheduling entity (e.g., a base station) allocates resources for communication among some or all devices; [0105] the base station may transmit the wakeup signal to the at least one UE. For example, the base station may broadcast the wakeup signal in particular resources, which may be allocated as described elsewhere herein);
generate a wakeup signal (WUS) sequence (w(m)) based on the identified set of resources ([0078] In the time-domain, the same wakeup signal sequence is repeated over subframes so that UEs use same local wakeup signal sequence for correlation per subframe with less searching complexity, rather than changing the different sequences if the SFN changes during the wakeup signal duration; [0089] the wakeup signal may be mapped to particular resources), wherein:
the WUS sequence (w(m)) is a sequence with a length of 132, where m = 0, …, 131 and w(m) is a product of three components and given by                         
                            w
                            
                                
                                    m
                                
                            
                            =
                            c
                            1
                            (
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                            )
                            ∙
                            c
                            2
                            (
                            n
                            )
                            ∙
                            c
                            3
                            (
                            m
                            )
                        
                    ,
                        
                            c
                            1
                            (
                            
                                
                                    n
                                
                                
                                    '
                                
                            
                            )
                        
                     is a scrambling sequence constructed from a pseudo-noise (PN) sequence ([0141] the time-domain scrambling may be based at least in part on a pseudorandom noise (PN) sequence. For example, the PN sequence may be based at least in part on at least one of a cell identifier or a time index), 
                        
                            c
                            2
                            (
                            n
                            )
                        
                     is derived from a length-131 ZC-sequence, where                         
                            c
                            2
                            
                                
                                    n
                                
                            
                            =
                             
                            
                                
                                    e
                                
                                
                                    -
                                    
                                        
                                            π
                                            μ
                                            n
                                            (
                                            n
                                            +
                                            1
                                            )
                                        
                                        
                                            131
                                        
                                    
                                
                            
                        
                    , n = m mod 131, μ is a root of the length-131 ZC-sequence ([0073] the wakeup signal is a 
                 
                    d
                    (
                    n
                    )
                    =
                    b
                    (
                    m
                    )
                    
                        
                            e
                        
                        
                            -
                            j
                            2
                            π
                            θ
                        
                    
                    
                        
                            f
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            -
                            j
                            
                                
                                    π
                                    μ
                                    n
                                    '
                                    (
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                    +
                                    1
                                    )
                                
                                
                                    131
                                
                            
                        
                    
                
              
  n = 0, 1, …, 131; n’ = n mod 131; m = n mod 127
 u = NIDcell mod 126 + 3), and
                        
                            c
                            3
                            
                                
                                    m
                                
                            
                            =
                             
                            
                                
                                    e
                                
                                
                                    2
                                    π
                                    θ
                                    m
                                
                            
                        
                     , where θ is a phase shift ([0073] the wakeup signal is a ZC sequence with cyclic shift, further scrambled by a cover code, which may be determined based at least in part on the following:
                 
                    d
                    (
                    n
                    )
                    =
                    b
                    (
                    m
                    )
                    
                        
                            e
                        
                        
                            -
                            j
                            2
                            π
                            θ
                        
                    
                    
                        
                            f
                        
                        
                            n
                        
                    
                    
                        
                            e
                        
                        
                            -
                            j
                            
                                
                                    π
                                    μ
                                    n
                                    '
                                    (
                                    
                                        
                                            n
                                        
                                        
                                            '
                                        
                                    
                                    +
                                    1
                                    )
                                
                                
                                    131
                                
                            
                        
                    
                
              
  n = 0, 1, …, 131; n’ = n mod 131; m = n mod 127
 u = NIDcell mod 126 + 3
wherein d(n) is a sequence for a wakeup signal … b(m) is a cover code or scrambling code, …, θf is a phase shift); and
generate, using the WUS sequence, a WUS to be transmitted to the UE in the at least one set of resources ([0100] At 410, the base station may generate a wakeup signal for at least one UE … the wakeup signal is composed of a sequence that is repeated over multiple resource blocks within a narrowband; [0089] the wakeup signal may be mapped to particular resources), wherein the WUS is associated with the PO ([0094] The UE 120 may select a technique … based at least in part on parameters and/or operating conditions of the UE 120. … include a discontinuous reception (DRX) cycle configuration of the UE, an extended DRX (eDRX) cycle of the UE 120, a probability of encountering a paging occasion, ... In this way, the UE 120 may determine a technique based at least in part on resource availability and/or operating conditions of wakeup signaling process; [0096] the UE 120 may monitor for a subsequent communication according to the wakeup signal. For example, the UE 120 may exit a dormant or idle state, and may scan for paging and/or a grant associated with a downlink communication); and
a transceiver ([0120] transceiver) operably connected to the processor ([0120] The processing system 702 may be coupled to a transceiver 710), the transceiver configured to transmit, to the UE, the WUS over a downlink channel ([0006] A BS may transmit a signal to a UE to indicate whether the UE should decode a subsequent communication (e.g., a downlink channel). … such a signal may be termed a wakeup signal; [0090] the BS 110 may transmit the wakeup signal).
	However, Liu does not teach a pseudo-noise (PN) sequence with an initial condition that includes at least a nonlinear term such that a * (NIDNcell + 1) (It + 1), where NIDNcell is an identity of a cell, It is determined based on a frame index and a slot index of a paging occasion (PO), and a is a predetermined constant.
In an analogous art, Kwak teaches a pseudo-noise (PN) sequence with an initial condition that includes at least a nonlinear term such that a * (NIDNcell + 1) (It + 1), where NIDNcell is an identity of a cell, and a is a predetermined constant ([0061] An example of the jointly non -linear component of the initialization value is a multiplication of an OFDM symbol index within a radio frame and a cell-ID in a PRS, e.g., (14*(ns+1)+l+1)*(2*NIDcell+1); [0112] The time-varying component may potentially be a multiplication of the cell-ID and the OFDM symbol index within radio frame, e.g., (14*(ns+1)+l+1) *(2NIDcell+1). The non-time-varying component may potentially be the s+1)+l+1)*(2*NIDcell +1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Liu’s method so that using the jointly non-linear component of a non-time-relative parameter and a time-relative parameter during the initialization process may ensure randomization between two PN sequences over different time instances (Kwak [0114]). Moreover, it can provide randomization of the high partial cross correlation effect between cells over time instances (Kwak [0061]). Thus, the system performance can be improved.
	The combination of Liu and Kwak does not teach It is determined based on a frame index and a slot index of a paging occasion (PO).
In an analogous art, Kim teaches It is determined based on a frame index and a slot index of the PO ([0102] a PI may be a function of a subframe or slot index of a PO, an SFN or PF index, a P-RNTI and a UE ID, or a UE ID group or beam ID, and the UE attempts to detect the PI by deriving the PI from a function of the UE ID (UE ID group or beam ID) assigned to the UE, the P-RNTI, and a time of receiving the PO).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Liu’s method so that wakeup signals and paging signals can be efficiently received and decoded by the UEs according to the frame number and the slot index. Moreover, UE power consumption can be reduced by combining the wakeup signal and the paging mechanism.

Regarding Claim 10, the combination of Liu, Kwak and Kim, specifically Liu teaches the transceiver is further configured to transmit a UE group ID for the WUS; and the phase shift, θ, is based on the UE group ID, NIDUEgroup such that θ = c * (NIDUEgroup + 1), where c is a predetermined constant ([0074] the cyclic shift may indicate at least a portion of the UE group identifier and/or at least a portion of the cell identity based at least in part on a cyclic shift. For example, the UE 120 may determine the cyclic shift using …; [0103] a cyclic shift of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity. In some aspects, a cover code of the preamble identifies the portion of the UE group identifier and/or the portion of the cell identity).

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

u = (NIDNcell mod 126) + 3 where NIDNcell is the cell identity ([0073] u = NIDNcell mod 126 + 3); and
the WUS is mapped into configured resource elements (REs) excluding REs for a physical downlink control channel (PDCCH) or cell-specific reference signal (CRS) ([0089] the wakeup signal may puncture resource elements reserved for a cell-specific reference signal (CRS), a narrowband reference signal (NRS), and/or the like. More particularly, the wakeup signal may puncture REs for the CRS on all antenna ports).
However, Liu does not teach WUS is mapped in order of frequency and time.
In an analogous art, Kwak teaches WUS is mapped in order of frequency and time ([0136] the PN sequence may be mapped in a frequency-first and time-second order).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Liu’s method in order to reduce the system latency.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Kwak et al., Kim et al. and Hwang et al. (US 2020/0245303, relying on provisional application 62/562,504).
Regarding Claim 2, Liu teaches wherein the processor is further configured to: determine whether or not a UE group identifier (ID) for the WUS is received ([0016] UE may include determining that a wakeup signal detected by the UE is associated with the UE based at least in part on the wakeup signal being for a UE group that includes the 
However, Liu does not teach identify that the initial condition of the scrambling sequence is based on an identity of a cell, timing information of the PO, and the UE group when the UE group ID is received, and identify that the initial condition of the scrambling sequence is based on the identity of the cell and the timing information of the PO when the UE group ID is not received.
In an analogous art, Kwak teaches identify that the initial condition of the scrambling sequence is based on an identity of a cell, timing information when the UE group ID is received ([0061] An example of the jointly non -linear component of the initialization value is a multiplication of an OFDM symbol index within a radio frame and a cell-ID in a PRS, e.g., (14*(ns+1)+l+1)*(2*NIDcell+1); [0112] The time-varying component may potentially be a multiplication of the cell-ID and the OFDM symbol index within radio frame, e.g., (14*(ns+1)+l+1) *(2NIDcell+1). The non-time-varying component may potentially be the cell-ID; [0114] The first M-sequence of the PN sequence may be initialized by a parameter component which may be (14*(ns+1)+l+1)*(2*NIDcell +1)), and
identify that the initial condition of the scrambling sequence is based on the identity of the cell and timing information when the UE group ID is not received ([0061] An example of the jointly non -linear component of the initialization value is a multiplication of an OFDM symbol index within a radio frame and a cell-ID in a PRS, e.g., s+1)+l+1)*(2*NIDcell+1); [0112] The time-varying component may potentially be a multiplication of the cell-ID and the OFDM symbol index within radio frame, e.g., (14*(ns+1)+l+1) *(2NIDcell+1). The non-time-varying component may potentially be the cell-ID; [0114] The first M-sequence of the PN sequence may be initialized by a parameter component which may be (14*(ns+1)+l+1)*(2*NIDcell +1)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kwak’s method with Liu’s method so that using the jointly non-linear component of a non-time-relative parameter and a time-relative parameter during the initialization process may ensure randomization between two PN sequences over different time instances (Kwak [0114]). Moreover, it can provide randomization of the high partial cross correlation effect between cells over time instances (Kwak [0061]). Thus, the system performance can be improved.
	The combination of Liu and Kwak does not teach timing information of the PO and the initial condition of the scrambling sequence is based on the UE group when the UE group ID is received.
In an analogous art, Kim teaches timing information of the PO ([0102] a PI may be a function of a subframe or slot index of a PO, an SFN or PF index, a P-RNTI and a UE ID, or a UE ID group or beam ID, and the UE attempts to detect the PI by deriving the PI from a function of the UE ID (UE ID group or beam ID) assigned to the UE, the P-RNTI, and a time of receiving the PO).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Liu’s 
The combination of Liu, Kwak and Kim does not teach the initial condition of the scrambling sequence is based on the UE group when the UE group ID is received.
	In an analogous art, Hwang teaches the initial condition of the scrambling sequence is based on the UE group when the UE group ID is received ([0167] a method of combining power saving signals (or WUSs) constituting the power saving signal (or WUS) unit can use a random sequence form initialized using an NB-IoT device identifier (i.e., UE ID)/group identifier (i.e., UE group ID); [0176] a method of selecting the index of cover code constituting a power saving signal (or WUS) unit can use a random sequence form initialized using an NB-IoT device identifier (i.e., UE ID) or group identifier (i.e., UE group ID)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hwang’s method with Liu’s method so that low cost IoT devices can be widely deployed due to the efficient monitoring of the signals according to the UE groups, and thus energy efficiency of the devices is maximized (Hwang [0006], [0008], [0010]).

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Kwak et al., Kim et al. and Bhattad et al. (US 2018/0270756).
Regarding Claim 6, the combination of Liu, Kwak and Kim, specifically Liu teaches when the UE is configured for Machine Type Communication (MTC), the WUS comprises at least two consecutive RBs, the WUS being repeated in the at least two consecutive RBs ([0082] in the case of eMTC with max 6 PRB bandwidth, if the wakeup signal sequence of 1 PRB is repeated over multiple PRBs in the frequency domain, a cell-specific binary PRB-level scrambling code multiplexed with the wakeup signal sequence can help peak-to-average power ratio (PAPR) reduction).
However, the combination of Liu, Kwak and Kim does not teach when the UE is configured for narrowband Internet of Things (NB-IoT), the WUS comprises one resource block (RB).
In an analogous art, Bhattad teaches when the UE is configured for narrowband Internet of Things (NB-IoT), the WUS comprises one resource block (RB) ([0132] for NB-IoT, the wakeup signal may be transmitted using a full one resource block).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bhattad’s method with Liu’s method so that resource usage for the wakeup signals can be minimized in order to maximize the capacity of the NB-IoT system.


Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 6.

Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Kwak et al., Kim et al., Bhattad et al. and Atungsiri et al. (US 2010/0135316).
Regarding Claim 7, the combination of Liu, Kwak, Kim and Bhattad, specifically Liu teaches when the UE is configured for the MTC, the transceiver is configured to receive a resynchronization signal (RSS) constructed from a PN sequence with quadrature phase shift keying (QPSK) modulation ([0112] the UE may optionally perform synchronization using the wakeup signal. For example, the UE may determine a reference value, a timing and/or frequency drift estimation, and/or the like. In this way, the UE may reduce reliance on legacy synchronization signals, which improves spectral efficiency), and an initial condition of the PN sequence is based on an identity of a cell ([0075] the BS 110 may encode a cover code to the preamble to indicate at least a portion of the UE group identifier and/or at least a portion of the cell identifier), and
the RSS is mapped into configured REs in one or more subframes, excluding REs from first three symbols of the one or more subframes ([0089] a wakeup signal that occupies 1 physical resource block (PRB) may occupy a set of continuous symbols (e.g., symbols 3 through 13) (i.e., first 3 symbols, symbol 0 – symbol 2, are excluded)).

	In an analogous art, Atungsiri teaches a PN sequence with quadrature phase shift keying (QPSK) modulation ([0129] A QPSK symbol comprises 2 bits, whereby each symbol carries a part of a synchronization sequence, which could for example be a pn sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Atungsiri’s method with Liu’s method so that a more robust modulation scheme can be provided (Atungsiri [0129]) during synchronization, and thus the failure rates can be minimized.

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US 2015/0078348) teaches transmission of PBCH contents and initialization of scrambling sequence.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413